POPE, Justice.
This suit concerns 'the property rights between husband and wife .in a divorce action. Edna Mae Frownfelter obtained á divorce' from her husband, Russell Frownfelter. The parties had no children. The court" divided the community property and awarded each an automobile and a' portion of the hoüsehold' furniture. The court "'awarded'"the husband whatever interest they held in the business' of which' he was the general manager. - The court found that the husband had fraudulently expended or concealed personal property belonging to the parties,- .which was on hand when the a.C.tjon was fifed, and awarded the wife a personal judgment for $5,-703.19. This personal judgment is the only item about which the husband complains on this appeal. We affirm the judgment.
When this action was filed, the community estate consisted o-f $7,300 cash. During the nine, months that the s.uit was pending the husband earned $1,000 per month as salary. He exercised complete control over the -community - estate, but at the time of trial he insisted that the cash in the estate had fallen to a mere $93.82. He urged that he had previously borrowed $6,000 from V. F. Page, and that he paid it back in cash after the divorce suit was filed. He testified that he lost $2,300 gambling, and . states :that he should be. excused that indiscretion as a legitimate expenditure out of 'the funds after divorce-proceedings were ■ commenced. He ■ produced no records concerning his vague transactions and said there were' no record's. It'is obvious-that the trial court did ñót believe' his: explanations. ! ■ ■ •,
■ The record, supports the judgment on either .of.two theories. ..The amount awarded. Mys; Frownfelter could be treated as her share-after awarding hey husband the interest in the business, or it could be treated as her share of what .her husband had concealed from her. In either event, *746the judgment is no abuse of the court’s discretion. Hedtke v. Hedtke, 112 Tex. 404, 248 S.W. 21; Rousseau v. Rousseau, Tex.Civ.App., 268 S.W.2d 556; Ingham v. Ingham, Tex.Civ.App., 240 S.W.2d 409; Sterrett v. Sterrett, Tex.Civ.App., 228 S.W.2d 341; Earnest v. Earnest, Tex.Civ.App., 223 S.W.2d 681; Hendrick v. Hendrick, Tex.Civ.App., 222 S.W.2d 281; accord, Milligan v. Milligan,. Tex.Civ.App., 282 S.W.2d 127.
The judgment is affirmed.